                   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION
ANGELA HOPKINS                    §
                                  §
VS.                               §     CIVIL ACTION NO.: 5:18-CV-823-FB
                                  §
WAL-MART STORES, INC.             §

                             JOINT ADVISORY TO THE COURT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME Plaintiff, Angela Hopkins and Defendant, Wal-Mart Stores, Inc. and file

this their Joint Advisory to the Court and would respectively show unto the Court the following:

                                               I.

       The parties hereby advise the Court that the above-styled and numbered cause has been

settled by the parties. The parties are in the process of preparing the necessary documentation

that will be filed with the Court.


                                            Respectfully submitted,

                                            DAW & RAY
                                            A LIMITED LIABILITY PARTNERSHIP

                                            /s/ James K. Floyd

                                            Willie Ben Daw, III, TBN: 05594050
                                            Email: wbdaw@dawray.com
                                            James K. Floyd; TBN: 24047628
                                            Email: jfloyd@dawray.com
                                            Adelita Cavada; SBN: 24084882
                                            Email: acavada@dawray.com
                                            14100 San Pedro Ave., Suite 302
                                            San Antonio, Texas 78232
                                            (210) 224-3121 Telephone
                                            (210) 224-3188 Facsimile

                                            ATTORNEYS FOR DEFENDANT,
                                            WAL-MART STORES, INC.
THE LAW OFFICE OF DENNIS L. RICHARD

/s/ Dennis L. Richard (with permission)

Dennis L. Richard; TBN: 16842600
Email: d.richard@osgclaw.com
14255 Blanco Rd.
San Antonio, Texas 78216
(210) 308-6600 Telephone
(210) 308-6939 Facsimile
ATTORNEY FOR PLAINTIFF,
ANGELA HOPKINS
